DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 was modified and claim 6 was canceled in an amendment filed on February 4, 2022.
Claims 1-5 and 7 are pending and are rejected under 35 U.S.C. § 103.
Claim 1, as amended, is objected to due to minor informalities.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, as amended, contains the limitation “wherein pre-setting an initial temperature control value that is lower than any threshold in the threshold set.”  As currently written, the limitation is confusing and grammatically incorrect.  It is recommended that the limitation read pre-setting an initial temperature control value that is lower than any threshold in the threshold set.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7
Claims 1-3 and 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Brackman et al. (U.S. Patent No. 9,342,135) in view of Li et al. (U.S. Patent No. 9,509,293).

Claim 1
Regarding claim 1, Brackman discloses:
A method for regulating a chip temperature, applied to multi-core processor chips, the method comprising: 
step S1, detecting, in real time, a real-time temperature produced by a processor chip (Brackman: Col. 4, Lines 5-15 (read or otherwise receive measured temperature from temperature sensor and compare the measured temperature to a specified temperature threshold));
read or otherwise receive measured temperature from temperature sensor and compare the measured temperature to a specified temperature threshold)); and 
step S3, using a pre-set strategy to shut down a pre-set rule number of cores corresponding to the number of thresholds exceeded by the real-time temperature (Brackman: Col. 4, Lines 5-27 (power collapsing one or more processor cores in response to exceeding threshold); Col. 5, Line 17 to Col. 6, Line 35);
if the real-time temperature exceeds one of the thresholds, a pre-set rule number of cores are shut down, if the real-time temperature continues to rise, and the chip temperature exceeds two of the thresholds, a further pre-set rule number of cores are shut down (Brackman: Col. 5, Lines 17-40 (power control module may collapse anywhere from 1 to N power cores based on rate of thermal mitigation and the operating mode of the processing unit)).

Brackman teaches detecting temperatures from sensors (Brackman: Col. 4, Lines 5-15) and collapsing anywhere from 1 to N power cores based on rate of thermal mitigation and the operating mode of the processing unit (Brackman: Col. 5, Lines 17-40), but does not explicitly teach performing the detection in real-time, pre-setting a threshold set, and reducing a working frequency of the processor chip as described in the amended claim.
Further regarding claim 1, Brackman does not explicitly disclose, but Li teaches:
pre-setting a threshold set consisting of multiple thresholds gradated by magnitude (Li: Col. 3, Lines 16-39 (use of multiple preset temperature thresholds as part of chip performance control policy)); 
in real time, a real-time temperature produced by a processor chip (Li: Col. 1, Lines 34-47; Col. 3, Lines 16-19);
wherein pre-setting an initial temperature control value that is lower than any threshold in the threshold set; 
a step of primary cooling temperature is further included between step SI and step S2, the step comprises: reducing a working frequency of the processor chip when the real-time temperature exceeds the initial temperature control value; and
if the real-time temperature continues to rise, and the chip temperature exceeds two of the thresholds, a further pre-set rule number of cores are shut down (Li: Col. 3, Line 61 to Col. 4, Line 11 (working of the chip is controlled according to a chip performance control policy that corresponds to the temperature threshold; When viewed in combination with Brackman, a policy of shutting down (collapsing) a set number of cores per threshold exceeded would be obvious to one of ordinary skill in the art.)).

Li teaches detection of chip temperatures in real-time and the use of multiple preset temperature thresholds (Li: Col. 1, Lines 34-47; Col. 3, Lines 16-39) and controlling the working of the chip according to a chip performance control policy that corresponds to the temperature threshold (Li: Col. 3, Line 61 to Col. 4, Line 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to detect temperatures in real-time and utilize multiple temperature thresholds as taught by Li in conjunction with the temperature management for multi-core processors as taught by Brackman.  One of ordinary skill in the art would be motivated to do so in order to control the working of the chip according to a chip 

Claims 2-3 and 7
Regarding claim 2, Brackman in view of Li discloses:
The method for regulating a chip temperature of claim 1, wherein a difference value between adjacent thresholds is the same (Li: Col. 3, Lines 16-39 (preset temperature thresholds are separated by the same interval)).

Regarding claim 3, Brackman in view of Li discloses:
The method for regulating a chip temperature of claim 1, wherein the pre-set rule number is equal to the number of thresholds exceeded by the real-time temperature (Brackman: Col. 5, Lines 17-40 (power control module may collapse anywhere from 1 to N power cores based on rate of thermal mitigation and the operating mode of the processing unit); Li: Col. 3, Line 61 to Col. 4, Line 11 (working of the chip is controlled according to a chip performance control policy that corresponds to the temperature threshold; When viewed in combination with Brackman, a policy of shutting down (collapsing) one core per threshold exceeded would be obvious to one of ordinary skill in the art.)).

Regarding claim 7, Brackman in view of Li discloses:
The method for regulating a chip temperature of claim 1, wherein the processor chip is a central processing unit chip or a graphics processing unit chip (Brackman: Col. 1, Lines 11-14).

Claims 4-5
Claims 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Brackman et al. (U.S. Patent No. 9,342,135) in view of Li et al. (U.S. Patent No. 9,509,293) in further view of Ignowski et al. (U.S. Patent No. 10,331,186).

Claim 4
Regarding claim 4, Brackman in view of Li does not explicitly disclose, but Ignowski teaches:
The method for regulating a chip temperature of claim 3, wherein the pre-set strategy is as follows: each threshold in the threshold set corresponds to a fixed core, respectively (Ignowski: Col. 17, Lines 19-43; Col. 20, Lines 31-41).

Ignowski teaches the use of multiple core domains which can contain a different type of core (i.e., high power vs low power cores) in each domain, associating one or more thermal sensors to each core, and using thresholds to determine whether to throttle each core independently of other cores (Ignowski: Col. 17, Lines 19-43; Col. 20, Lines 31-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize core domains and thresholds corresponding to each core as taught by Ignowski in conjunction with the temperature management for multi-core processors as taught by Brackman in view of Li.  One of ordinary skill in the art would be motivated to do so in order to better manage the temperature of the cores and handle hotter cores more aggressively if needed (Ignowski: Col. 2, Line 63 to Col. 3, Line 9).

Claim 5
Regarding claim 5, Brackman in view of Li does not explicitly disclose, but Ignowski teaches: 
The method for regulating a chip temperature of claim 3, wherein the pre-set strategy is as follows: each threshold in the threshold set corresponds to a random core, respectively (Ignowski: Col. 17, Lines 19-43; Col. 20, Lines 31-41).

Ignowski teaches the use of multiple core domains which can contain a different type of core (i.e., high power vs low power cores) in each domain, associating one or more thermal sensors to each core, and using thresholds to determine whether to throttle each core independently of other cores (Ignowski: Col. 17, Lines 19-43; Col. 20, Lines 31-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize core domains and thresholds corresponding to each core as taught by Ignowski in conjunction with the temperature management for multi-core processors as taught by Brackman in view of Li.  One of ordinary skill in the art would be motivated to do so in order to better manage the temperature of the cores and handle hotter cores more aggressively if needed (Ignowski: Col. 2, Line 63 to Col. 3, Line 9).


Response to Arguments – Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on October 26, 2021) with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered but are not persuasive. 
Regarding the rejection of independent claim 1, Applicant presents arguments that the cited prior art does not teach the additional limitations recited in the amended claim.  

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Li teaches setting a lowest temperature threshold at a safe temperature, corresponding to “pre-setting an initial temperature control value that is lower than any threshold in the threshold set” in the amended claim, and decreasing the working frequency of the chip when that threshold is exceeded, corresponding to “reducing a working frequency of the processor chip when the real-time temperature exceeds the initial temperature control value” in the amended claim (see Li: Col. 3, Lines 20-60).  Brackman teaches collapsing anywhere from 1 to N power cores based on rate of thermal mitigation and the operating mode of the processing unit (Brackman: Col. 5, Lines 17-40).  Li teaches controlling the working of the chip according to a chip performance control policy that corresponds to the temperature threshold.  When Li is viewed in combination with Brackman, a policy of shutting down (collapsing) a set number of cores per threshold exceeded would be obvious to one of ordinary skill in the art, thereby teaching the limitation “if the real-time temperature exceeds one of the thresholds, a pre-set rule number of cores are shut down, if the real-time temperature continues to rise, and the chip temperature exceeds two of the thresholds, a further pre-set rule number of cores are shut down” in the amended claim.
Therefore, the combination of Brackman and Li would reasonably suggest to one of ordinary skill in the art the limitations recited in the amended independent claim 1, as detailed above.
Accordingly, the rejection of claims 1-5 and 7, as amended, under 35 U.S.C. § 103 is deemed to be proper and is therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113